Case 3:19-cv-17851-MAS-LHG Document 14 Filed 04/17/20 Page 1 of 4 PageID: 121




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 MORTEZA AABDOLLAH,

                          Plaintiff,
                                                          Civil Action No. 19-17851 (MAS) (LHG)
                          V.

                                                               MEMORANDUM OPINION
 FIRSTENERGY CORP. and ONE
 EXCHANGE,                                                        AND ORDER


                          Defendants.


        This matter comes before the Court upon a review of its docket. On August 13. 2019, pro

 se Plaintiff Morteza Aabdollah (..Plaintiff') filed a Complaint against Defendants FirstEnergy

 Corporation (.. FirstEnergy") and One Exchange (collectively, '·Defendants'") in the Superior Court

 of New Jersey. (Comp!., Ex. A to Notice of Removal, ECF No. 1-1.) The Complaint alleges that

 FirstEnergy breached a 2018 settlement agreement between the parties. (Id.) On September 10,

 2019, with the consent of One Exchange, FirstEnergy timely removed the action to this Court.

 (Notice of Removal, ECF No. I.) FirstEnergy asserts that this Court has federal question

 jurisdiction because the matter '·concerns an alleged right to recovery pursuant to an employee

 benefit plan[,) which is the subject of the Employee Retirement Income Security Act, 29

 U.S.C.A[.] §§ 1001. et seq. ( ..ERISA"'). which would provide the exclusive remedy for ...

 [P)laintiff s claims. should one exist." (Id. � 3.) FirstEnergy also asserts that. under "the parties·

 agreement in a Stipulation of Settlement ...• [Plaintiff] would re-file and the matter would

 thereafter be removed to federal court given the nature of the allegations. which implicate ERISA ...
Case 3:19-cv-17851-MAS-LHG Document 14 Filed 04/17/20 Page 2 of 4 PageID: 122
Case 3:19-cv-17851-MAS-LHG Document 14 Filed 04/17/20 Page 3 of 4 PageID: 123
Case 3:19-cv-17851-MAS-LHG Document 14 Filed 04/17/20 Page 4 of 4 PageID: 124
